*342
Judgment affirmed.

The testimony showed that on a Sunday early in 1891, the defendant and two other men went in a' buggy driven by one Dales, carrying with them three guns and a pointer dog, to the house of one Newell in Houston county, and arranged with him to take care of the mules while they went to a baptizing in the neighborhood, as they said. He agreed to do so, and they drove off. In a short while Dales returned with the buggy and mules, which remained there until later in the day, when the defendant and the others returned for them, bringing guns and the dog. Newell heard shooting in the direction they went, all the day. When they returned in the evening they brought a number of birds, partridges and perhaps doves, in a bird hag. Partridges are considered game birds, Newell believes. A pointer dog is a bird dog, and is used for hunting birds. One Porter saw the defendant and two others near his house on Sunday during the early part of the year; they were shooting ; he saw a pointer dog which he knew to he defendant’s dog, running over the ground as if he were hunting; he saw them shoot, but did not know what they shot at; they were shooting at something as if it were birds flying in the air ; he did not see whether they shot birds or whether they killed any birds ; all of which occurred in Houston county.
R. F. Lyon, for plaintiff in error.
W. H. Felton, Jr., solicitor-general, contra.